

Exhibit 10.14.4


AMENDMENT FOUR TO THE EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) is hereby entered into and effective as of
October 24, 2016 (“Effective Date”), by and between Nasdaq, Inc. (“Company”),
and Edward S. Knight (“Executive”) (Company and Executive, each a “Party” and
together, the “Parties”).


WHEREAS, the Executive and Company (f/k/a/ The NASDAQ OMX Group, Inc.) entered
into an employment agreement dated December 29, 2000, as subsequently amended by
Amendment Number One, effective as of February 1, 2002, and as subsequently
amended by Amendment Number Two, effective as of December 31, 2008, and as
subsequently amended by Amendment Number Three, effective as of February 22,
2012 (collectively, the “Employment Agreement”);


WHEREAS, the Parties agree to amend the Employment Agreement as described below;
and


NOW, THEREFORE, in consideration of Executive’s employment and continued
employment with Company and the compensation paid or to be paid for Executive’s
services during his employment, and the mutual covenants and promises contained
herein, Executive agrees with the Company to amend the provisions of the
Employment Agreement as set forth below.


The Employment Agreement is amended as follows:


1.
Section 1 is deleted and restated as follows:



Term of Employment. Subject to Section 9, the term of the Executive’s employment
under this Agreement shall commence on December 30, 2000 (the “Effective Date”)
and shall end on February 22, 2019 (the “Employment Term”).
 
2.
The first sentence of the second paragraph of Section 9(b) is amended and
restated as follows:



Upon termination of the Executive’s employment hereunder for either Disability
or death, the Executive or his estate (as the case may be) shall be entitled to
receive (i) any accrued but unpaid Base Salary through the end of the month in
which such termination occurs, (ii) all other current cash obligations of the
Company to the Executive (e.g. unused vacation), (iii) any earned but unpaid
Incentive Compensation with respect to the calendar year ended prior to the date
of termination, payable in accordance with Section 4, and (iv) accelerated
vesting of all unvested equity awarded to the Executive by the Company during
the Employment Term, and in accordance with Section 6, each equity award
agreement executed by the Executive and the Company shall describe the treatment
of equity awards under this Section 9(b).




3.
Section 9(c) is amended and restated as follows:



(c) Termination by the Executive for Good Reason or by the Company without
Cause. The Employment Term and the Executive’s employment hereunder may be
terminated by the Executive for “Good Reason” as defined below upon not less
than thirty (30) days written notice to the Company. For purposes of this
Agreement “Good Reason” shall mean the Company (i) reducing the Executive’s
position, duties, or authority, (ii) failing to secure the agreement of any
successor entity to the Company that the Executive shall continue in this
position without reduction in position, duties, or authority, or (iii)
committing any other material breach of this Agreement which is not remedied by
the Company (if capable of remedy) within thirty (30) days after receiving
notice thereof from the Executive.






--------------------------------------------------------------------------------




If the Executive’s employment is terminated by the Company without “Cause”
(other than by reason of his Disability or death) or the Executive terminates
this Agreement for Good Reason, the Executive shall be entitled to receive: (i)
any accrued but unpaid Base Salary through the date of such termination, (ii)
the Stay Pay Bonus provided by Section 8 hereof if not already paid, (iii) all
other current cash obligations of the Company to the Executive (e.g. unused
vacation), (iv) a pro-rata portion of the Incentive Compensation due the
Executive pursuant to Section 4 and calculated in accordance with Section 4, and
(v) any earned but unpaid Incentive Compensation with respect to the calendar
year ended prior to the date of termination, payable in accordance with Section
4. In addition, the Executive shall be entitled to receive his Base Salary and
Incentive Compensation through the later of (i) the balance of the Employment
Term or (ii) twenty-four months from the date of such termination (the
“Severance Period”). All amounts described in the two preceding sentences shall
be paid in a lump sum within thirty (30) days following the termination date.
The Company shall provide the Executive with continued health coverage with such
cost of coverage to be provided, directly or indirectly, by the Company on at
least a monthly basis for the Severance Period. In addition, if the Executive’s
employment is terminated by the Company without Cause or the Executive
terminates the Agreement for Good Reason within one (1) year following a Change
in Control, as defined in the Company’s Stock Plan, Executive’s outstanding
performance share units, and/or any other forms of equity compensation issued
during the Employment Term, shall vest in accordance with the terms of the Stock
Plan. All other benefits, if any, due the Executive following termination
pursuant to this Section 9(c) shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that the Executive
shall not participate in any severance plan, policy or program of the Company.


4.
Section 9(d) is amended and restated as follows:



(d) Termination by the Executive without Good Reason. The Employment Term and
the Executive’s employment hereunder may be terminated by the Executive for any
reason upon 60 days notice to the Company. Upon a termination by the Executive
pursuant to this Section 9(d) (provided that a termination by the Executive in
accordance with a Non-Continuation Notice (defined below) shall not constitute a
termination without Good Reason pursuant to this Section 9(d)) the Executive
shall be entitled to his unpaid Base Salary through the date of termination, to
be paid in accordance with the Company’s usual payroll practices as described in
Section 3 above. Upon termination of the Executive pursuant to this Section
9(d), the Executive shall have no further rights, other than those set forth in
this Section 9(d), to any compensation or any other benefits under the
Agreement. All other benefits, if any, due the Executive following termination
pursuant to this Section 9(d) shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that the Executive
shall not participate in any severance plan, policy or program of the Company.


5.
Section 9(e) is amended by renumbering as paragraph (f).



6.
Section 9 is amended by adding a new paragraph (e) to read as follows:



(e) Termination of Employment due to a Non-Continuation Notice. The Executive’s
employment hereunder may be terminated by the Executive by providing at least
270 days prior written notice to the Company designating the termination as
being pursuant to this Section 9(e) (a “Non-Continuation Notice”). Upon
termination of the Executive’s employment pursuant to a Non-Continuation Notice,
the Executive shall be entitled to receive: any unpaid Base Salary through the
date of termination, (ii) all other cash obligations of the Company to the
Executive (e.g. unused vacation), (iii) any earned but unpaid Incentive
Compensation with respect to the calendar year ended prior to the date of
termination, payable in accordance with Section 4, (iv) a pro-rata Incentive
Compensation with respect to the calendar year in which the date of termination
occurs determined in accordance with Section 4 and payable in substantially
equal monthly installments for the twelve month period following the Executive’s
date of termination with the first




--------------------------------------------------------------------------------




installment to be paid in the month following the date of termination, (v) the
equity awards described in Section 6 and continued vesting of outstanding
performance share units, and/or other forms of equity compensation issued during
the Employment Term, based on actual performance during the respective
performance periods. The Executive acknowledges and agrees that the compensation
paid under this Section 9(e) is fair and reasonable, and are his sole and
exclusive remedy, in lieu of all other remedies at law or in equity, with
respect to the termination of his employment hereunder, and is subject to the
Executive complying in all material respects with his obligations under Section
10(b) or the Confidentiality Agreement. All other benefits, if any, due the
Executive following termination pursuant to this Section 9(e) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any severance
plan, policy or program of the Company.


IN WITNESS WHEREOF, the Parties hereto acknowledge the acceptance of the terms
of this Amendment as of the Effective Date, by the signatures of their
respective duly authorized representatives.


EXECUTED


/s/ Edward S. Knight
Print Name:
Edward S. Knight
 
 



Nasdaq, Inc.


/s/ Bryan Smith
By:
Bryan Smith
Its:
SVP, Human Resources
 
 











